—Order unanimously reversed on the law without costs and application granted. Memorandum: An insurer seeking reimbursement of no-fault first-party benefits must file for arbitration of its loss transfer claim within three years of the accrual of its claim (New York Cent. Mut. Fire Ins. Co. v Amica Mut. Ins. Co., 162 AD2d 1009; State Farm Mut. Auto. Ins. Co. v Regional Tr. Serv., 79 AD2d 858). Respondent State Farm Mutual Automobile Insurance Co. (State Farm) allowed over five years to elapse before demanding arbitration. The Statute of Limitations was not tolled pursuant to 11 NYCRR 65.10 (d) (5) (i), because the issue of coverage was not in litigation